OPINION — AG — IT IS THE OPINION OF THE ATTORNEY GENERAL THAT THE PROPOSED LEASE AGREEMENTS ARE NOT A VIOLATION OF ARTICLE X, SECTION 23 OF THE OKLAHOMA CONSTITUTION AND ARE WITHIN THE AUTHORITY OF THE BOARD OF REGENTS OF THE UNIVERSITY OF OKLAHOMA TO PROMULGATE PURSUANT TO ARTICLEXIII, SECTION 8 OF THE OKLAHOMA CONSTITUTION AND 70 Ohio St. 1967 Supp., 3305 [70-3305], THE ACTUAL LEASE AGREEMENTS HAVE NOT BEEN FURNISHED TO USE, NOR HAVE WE HAD THE OPPORTUNITY TO REVIEW SAID LEASES. THEREFORE, WE HAVE CONSIDERED THE CONSTITUTIONAL QUESTION ONLY INSOFAR AS IT PERTAINS THE THE GENERAL SKELETON PROPOSALS SUBMITTED IN YOUR REQUEST. IF THE ACTUAL LEASE AGREEMENTS ARE TO BE CHECKED FOR LEGAL INFIRMITIES, THEY SHOULD BE SUBMITTED FOR REVIEW AT THE APPROPRIATE TIME. CITE: ARTICLE X, SECTION 26 (BRIAN UPP)